DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed May 24, 2022 has been entered. Claims 1-13 are pending. Claims 1, 3-5 and 12-13 have been amended. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henault et al. (US 2009/0017186 A1; Jan. 15, 2009).
Regarding claim 1, Henault teaches a food composition comprising at least one edible ingredient and a texturizing agent (e.g. the starch blend of Henault), wherein said texturizing agent comprises a blend of an inhibited starch and a non-granular, enzymatically-debranched waxy starch ([0006]-[0013], [0045]-[0048]).
Henault further teaches that the starch source for the two starches that make up the blend can be selected from tapioca and/or maize ([0013]). Therefore, as Henault teaches that the waxy starch source can be tapioca and/or maize, Henault is considered to teach that the starch can be waxy tapioca. 
Regarding claim 2, Henault teaches that the texturizing agent is in an amount to effectively thicken and gel the food composition ([0045]-[0048], See Examples). 
Regarding claims 6-7, Henault further teaches that the non-granular enzymatically debranched waxy starch is debranch with an alpha-1,6-D-glucanohydrolase that can be an isoamylase EC.3.2.1.68 or pullulanase EC.3.2.1.41 ([0014]).
Regarding claim 8, Henault teaches that the starch can be partially debranched ([0022]). 
Regarding claims 9-10, Henault additionally teaches that the texturizing agent is the sole texturizing agent in the food composition ([0045]-[0048], See Examples). 
Regarding claim 11, Henault teaches that the food composition can be a dairy dessert composition (e.g. pudding) (See Examples). 
Regarding claim 12, Henault teaches a method of making a food composition comprising mixing together at least one edible ingredient and a texturizing agent, wherein said texturizing agent comprises an inhibited starch and a non-granular, enzymatically-debranched waxy starch ([0012]-[0013], [0027], See Examples). Henault teaches that the texturizing agent is added in an amount to effectively thicken and gel the food composition (See Examples). 
Henault further teaches that the starch source for the two starches that make up the blend can be selected from tapioca and/or maize ([0013]). Therefore, as Henault teaches that the waxy starch source can be tapioca and/or maize, Henault is considered to teach that the starch can be waxy tapioca. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Henault et al. (US 2009/0017186 A1; Jan. 15, 2009) as applied to claim 1 above. 
Regarding claim 3, Henault teaches that the texturizing agent is present in an amount of 0.01 to 15% by weight of the food composition ([0048]), thus overlapping the claimed range of 0.5% to about 15%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 4 and 13, Henault further teaches that the weight ratio of inhibited starch to non-granular, enzymatically-debranched waxy starch is from 1:0.8 to 1:8 ([0006]), which overlaps the claimed ratio of 1.0:1.0 to about 19.0:1.0. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
	Regarding claim 5, Henualt teaches that the non-granular, enzymatically-debranched waxy starch is the same as applicant, and therefore one of ordinary skill in the art would expect it to have the same dextrose equivalent. 
	Further, it would have been obvious to one of ordinary skill in the art to vary the starting material and processing condition to obtain the non-granular enzymatically debranched waxy starch to result in a desired dextrose equivalent. 


Response to Arguments
	Applicant’s amendments have overcome the 112 rejection from the previous Office Action and therefore it has been withdrawn. 
	Applicant’s arguments with respect to the 102 and 103 rejections have been fully considered but were not found persuasive.
	Applicant argues on page 4 that Henault fails to teaches a non-granular enzymatically-debranched waxy starch that is selected from waxy tapioca and a combination of waxy tapioca and waxy maize. 
This is not found persuasive.  Henault teaches a food composition comprising at least one edible ingredient and a texturizing agent (e.g. the starch blend of Henault), wherein said texturizing agent comprises a blend of an inhibited starch and a non-granular, enzymatically-debranched waxy starch ([0006]-[0013], [0045]-[0048]).
Henault further teaches that the starch source for the two starches that make up the blend can be selected from tapioca and/or maize ([0013]). Therefore, as Henault teaches that the waxy starch source can be tapioca and/or maize, Henault is considered to teach that the starch can be waxy tapioca, thus meeting the claimed limitation that the non-granular enzymatically-debranched waxy starch that is selected from waxy tapioca and a combination of waxy tapioca and waxy maize. 
	The examiner notes that while Henault fails to teach specific examples wherein the waxy starch in waxy tapioca, Henault clearly teaches that the starch source for both types of starches (e.g. the waxy starch and the inhibited starch) can be tapioca starch ([0013]). 
	As stated in MPEP 2123: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Additionally, MPEP 2123 II states: Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
	Therefore, as Henault clearly teaches that the starch source for both types of starches (e.g. the waxy starch and the inhibited starch) can be tapioca starch ([0013]), Henault meets the claimed limitation that the non-granular enzymatically-debranched waxy starch that is selected from waxy tapioca and a combination of waxy tapioca and waxy maize. 
	For the reasons stated above, applicant’s arguments are not convincing and the 102 and 103 rejections are maintained. 
	

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791